65
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Objections to the specification are withdrawn due to Applicant's amendment of the specification.
Applicant’s arguments with respect to claim(s) 1, 8, and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Information Disclosure Statement
The listing of references (e.g. US 2015/0285690 in paragraph [0010]) in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 and 13 and further dependent claims 10, 13-15, 17-19, 24-26 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Although there are several valves mentioned in the specification, there is no explicit recitation of a “heated water valve”. Therefore claims 8 and 13 contain new matter.

Allowable Subject Matter
Claim 1, 3-6, 21-22, 27 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art of record, Zheng US 2011/0139144, in view of Besore et al., US 2013/0197827 (hereinafter Besore) further in view of Shaffer US 2018/0274792 (hereafter Shaffer) further in view of Braier, US 2019/0107293 (hereinafter Braier), teaches the following:

    PNG
    media_image1.png
    588
    680
    media_image1.png
    Greyscale

Regarding claim 1, Zheng teaches 
a reservoir (Fig. 1 item 1); inlet and outlet water pipes connected to the reservoir (e.g Fig. 1 (C) and (H) lines connected to reservoir 1); 
an inlet water temperature sensor attached to the inlet water pipe and located proximate to the reservoir (e.g. Fig. 1 item T1, see also paragraph [0013] ), wherein the inlet water temperature sensor is configured to measure an inlet water temperature of the inlet water pipe and output an inlet water temperature measurement representative of the inlet water temperature (e.g. see paragraph [0015]); 
a heated water temperature sensor (e.g. “sensor T3 is installed at the hot water outlet pipe of the storage tank”, see paragraph [0013]) externally attached to a temperature and pressure (T&P) valve of the water heating system (e.g. “There are also two valves installed on the storage tank: one drain valve at the bottom of the storage tank, one temperature/pressure valve on the top or on the side of the storage tank”, see paragraph [0007])  and configured to measure a heated water temperature and output a 
a controller system comprising (e.g. computer controller, see paragraph [0013]): an energy meter (e.g. “Furthennore, a thermal energy meter could be installed at the output of the solar collector to measure the thermal energy generated by the system,”, see paragraph [0018]) (e.g. “Accordingly, the present invention provides a complete computer control software system, which provides not only the above noted basic function, but the additional control functions, such as: the maximum solar energy usage, which ensures the system use the solar energy most in any situation while only tum on the back-up heating unit as necessary;“, see paragraph [0022]); and 
a processor configured to receive and monitor the inlet water temperature measurement and the heated
detect a real-time change in the inlet water temperature measurement, when the real-time change is an increase in the inlet water temperature measurement, identify a heating event (e.g. see paragraph [0035]), “In operation, the sunlight will heat the collector and its temperature at T1 rise (i.e. detect a real time increase in the inlet water temperature measurement, which is measured by T1, this is also identified as a heating event), the computer controller reads the temperature difference between T1 and T2, when there is enough sun shining on the collector, the temperature difference Δ T = T1-T2 reaches to the preset figure, the circulating pump 17 is turned on by the controller until the temperature T1 reduce result in the temperature difference Δ T reaches another preset low figure”).
Besore teaches 
an energy meter configured to measure energy usage of the water heating system (e.g. “ FIG. 6 is a flow chart of a process used by processer 74 (FIG. 2) or 92 (FIG. 3) (i.e. an energy meter)…Step 602 includes reading the total gas consumed in a given timeframe “, see paragraphs [0062]- [0063] and “total gas used (i.e. energy usage of the water heating system) (the latter having been determined in the illustrative embodiments as described with reference to FIGS. 4 and 5)“, see paragraph [0064], see also Fig. 4 which shows how the cubic feet of gas used (item 426) is measured); 
identify a heated water draw event (e.g. “The water temperature data for each 24 hour period is then processed to identify the water dispense events that occurred during the 24 hour period, determine the average temperature difference between the 
Atty. Dkt. No. 3735.0040001- 4 -Arnoud Bruins Jan van HOUTENdetermine, in real time, a volume of used heated water (e.g. “FIG. 6 is a flow chart of a process used by processer 74 (FIG. 2) or 92 (FIG. 3) (i.e. wherein the processor is further configured to )“, see paragraph [0062] and “In Step 618, the volume of water heated (i.e. determine a volume of used heated water) during the 24 hour time period…Step 620 includes transmitting the amount/volume of water used in the elapsed timeframe to a home energy manager“, see paragraph [0065], see also paragraph [0062]).
Shaffer teaches and an average flow rate of the water heating system (e.g. see claim 1).
Braier teaches determine, in real time, a volume of used heated water and a flow rate of the water heating system using the duration of the heated water draw event (see paragraph [0196])
However, the prior art fails to anticipate or render obvious a method of determining, in real time, a volume of used heated water in a storage-style water heater, wherein the storage-style water heater is connected to an inlet water pipe and a heated water valve, the method comprising: determine a slope of the real-time change in the inlet water temperature measurement, wherein: 
when the real-time change is an increase in the inlet water temperature measurement and the slope is determined to exceed a first threshold value, identify a heating event and determine a duration of the heating event; and 
when the real-time change is a decrease in the inlet water temperature measurement and the slope is determined to exceed a second threshold value, identify a heated water draw event, and determine a duration of the heated water draw event; 
in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Dependent claims 3-6, 21-22, 27 also distinguish over the prior art for at least the same reasons as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Note 
Regarding claim 8, the prior art fails to anticipate or render obvious determine a slope of the increase in the inlet water pipe temperature measurements, wherein when the slope is determined to exceed a threshold value, identify a heating event and determine a duration of the heating event in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Regarding claim 13, the prior art fails to anticipate or render obvious determining a slope of the decrease in the first temperature measurement of the inlet water pipe, wherein when the slope is determined to exceed a threshold value, identifying a heated water draw event and determining a duration of the heated water draw event; in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sujoy Kundu can be reached on 571-272-8586.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Catherine T. Rastovski/Primary Examiner, Art Unit 2862